Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-10 are presented for examination.

	Claim Objections
2.	Claims 1-4 are objected to because of the following informalities:  
As per Claim 1, it recites the limitation “the mechanical property 15prediction model” in line 3 which is better as “a mechanical property 15prediction model”.
As per Claim 2, it recites the limitation “detection parameters” which is unclear what the limitation refers. Is it related to “hot rolling process data collected onsite”, if so how is it defined?  The specification of the instant invention discloses:
[0044] Step A-1: Classify influencing factors: classify the influencing factors into four categories according to the metallurgical mechanism, the data collection process, and priori knowledge: chemical components, process parameters, detection parameters, and abnormal markers. The detection-related variables are used to describe "how data comes", for example, sampling unit, sampling time, sampling direction, sample specification, and yield type. When model research reaches an extent, such factors become main factors that limit improvement of precision and reliability of a model. Step A-2 is performed.

[0067] [0085] After the basic form of the steel mechanical property prediction model is determined, the microalloyed steel mechanical property prediction model is estimated according to a large amount of hot rolling process data collected onsite, that is, a parametric form or a non-parametric form of each submodel is obtained by using an estimation algorithm.

Further clarification is required.	

As per Claim 4, it recites the limitation “Al” which would be better as “Al (Aluminum)”; “the microalloyed element, the carbon element, and the nitrogen element in steel” in line 14-15 which would be better as “microalloyed element, carbon element, and nitrogen element in steel”; “the alloy element, and the interstitial element” in line 23 which would be better as “an  alloy element, and an interstitial element”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2-4, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 2, it recites the limitation “abnormal markers” which is unclear what the limitation refers. There is no definition in the specification. Further the limitation “influencing 
As per Claim 3, it recites the limitation “the thermodynamic model” in line 4 which lacks antecedent basis for this limitation in the claim.
As per Claim 4, it recites the limitation 
    PNG
    media_image1.png
    405
    367
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    49
    253
    media_image2.png
    Greyscale
 . It is unclear what a sub-element “y” is. Further what is MX and Xa?
As per Claim 7, it recites the limitation “the mechanical property parameter” in line 5 which lacks antecedent basis for this limitation in the claim. 
As per Claim 9, it recites the limitation “the basic form of the steel mechanical property prediction model” in line 4, the limitation “the cubic smooth spline function” in line 6 and the 

    PNG
    media_image3.png
    364
    287
    media_image3.png
    Greyscale
which is unclear what subelements “m, n, i, y, j, α0, Y, E(Y), Xp, Xj, Ri, p, 
    PNG
    media_image4.png
    35
    32
    media_image4.png
    Greyscale
,  refer.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) The claims 1-10 recite steps or acts including verifying reliability of the submodels; thus, the claims are to a process, which is one of the statutory categories of invention.
(Step 2A – Prong One) The claim 1 recites:
step A, determining influencing factors of the mechanical property prediction model of microalloyed steel (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm, including random forests algorithm as described in the paragraph [0035]-[0036]); 
step B, calculating components and contents of carbonitride precipitation in the microalloyed steel rolling process (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [0048]-[0054]); 
step C, expressing the mechanical property prediction model of microalloyed steel as an additive form of several submodels according to generalized additive model (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [0059]-[0062); 
step D, estimating the mechanical property prediction model of microalloyed steel (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [0067]-[0068]); and 
step E, verifying reliability of the submodels  (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [0075]).

Therefore, the limitations, under its broadest reasonable interpretation, are the abstract idea of mathematical concepts, more particularly mathematical calculations.
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application. The limitation “microalloyed steel mechanical property prediction method”, “microalloyed steel”, “influencing factors”, “globally additive model”, “submodels”, and “thermodynamic model” comprising all the subelements such as “solid-soluted elements”, “microalloyed element, the carbon element, and the nitrogen element in steel”, “the alloy element and the interstitial element”, “production data”, “hot rolling process data collected onsite”, “metallurgical mechanism”, “components and the contents of the carbonitride precipitation in hot rolling process”, “Al in the steel”, and “the solubility product of AlN” is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)) and/or is the element that the courts have recognized as well-understood, routine, conventional activity, such as storing and retrieving information in memory (MPEP 2106.05 (d). Further the limitation “data collection process” and “priori knowledge” is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)). These additional elements do not integrate a microalloyed steel mechanical property prediction method based on globally additive model into a practical application because they do no more than the mathematical modeling.
(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above 

	Further dependent claims 2-10 recite:
2. The microalloyed steel mechanical property prediction method based on globally additive model according to claim 1, wherein the step A comprises: 
step A-1, classifying influencing factors into four categories of chemical components, process parameters, detection parameters, and abnormal markers, according to metallurgical mechanism, data collection process, and priori knowledge (insignificant extra-solution activity – data gathering); and 

wherein the step A-2 comprises the following steps: 
step A-2-1, selecting some recognized influencing factors (mathematical concepts); and 
step A-2-2, searching for the influencing factors that possibly play a significant role (mathematical concepts). 
3. The microalloyed steel mechanical property prediction method based on globally additive model according to claim 1, wherein the step B comprises the following steps: 
step B-1, developing the thermodynamic model in which the components and the contents of the carbonitride precipitation in hot rolling process are capable of being quantitatively calculated based on a multivariate second-phase solid solution and precipitation theory, and considering interactions between the carbonitrides and AlN (mathematical concepts); and 
step B-2, solving the thermodynamic model, wherein numerical solution is performed by using the Newton-Raphson algorithm, to determine beginning precipitation temperatures and the precipitation order of the carbonitrides and AlN for strips with different components by using an iterative solving process, so that the components and the contents of the carbonitride precipitation can be obtained in the microalloyed steel rolling process (mathematical concepts). 

4. The microalloyed steel mechanical property prediction method based on globally additive model according to claim 3, wherein the thermodynamic model comprises: 

wherein K.sub.MC and K.sub.MN are respectively solubility products of pure carbide and nitride, [M.sub.a], [C.sub.a], and [N.sub.a] are mole fractions of solid-soluted elements, L.sub.CN=-4260 J/mol is an interaction coefficient, R=8.314 J/(Kmol) is the gas constant, T is the absolute temperature, M.sub.0, C.sub.0, and N.sub.0 are mole fractions of the microalloyed element, the carbon element, and the nitrogen element in steel, f.sub.p is the mole fraction of precipitated niobium carbonitride, [Al.sub.a] is the mole fraction of solid-soluted Al in austenite, K.sub.AlN is the solubility product of AlN, f.sub.AlN is the mole fraction of the precipitated AlN, and Al.sub.0 is the mole fraction of Al in the steel; in addition, K.sub.MC, K.sub.MN, and K.sub.AlN are all binary second-phase equilibrium solubility products, and are represented as: 
K.sub.MX=[M.sub.a][X.sub.a]=C.times.10.sup.A-B/T wherein C = A Fe 2 10 4 A M A X , ##EQU00009## A.sub.Fe, A.sub.M, and A.sub.X are respectively relative atomic masses of iron, the alloy element, and the interstitial element, and A and B are coefficients of the solubility product formula (mathematical concepts). 

5. The microalloyed steel mechanical property prediction method based on globally additive model according to claim 4, wherein the interstitial element is the carbon element (insignificant extra-solution activity – data gathering). 

7. The microalloyed steel mechanical property prediction method based on globally additive model according to claim 1, wherein a basic form of the mechanical property prediction model of microalloyed steel is T.sub.S=.alpha.+.SIGMA..sub.j=1.sup.pS.sub.j(X.sub.j) wherein T.sub.S represents the mechanical property parameter of strip, .alpha. is an intercept, S.sub.j() is cubic smooth spline function of each independent variable X.sub.j, and additionally represents submodels of the mechanical property prediction model, and p is the number of independent variables (mathematical concepts). 
8. The microalloyed steel mechanical property prediction method based on globally additive model according to claim 7, wherein the submodels comprise component submodels and process submodels (mathematical concepts). 
9. The microalloyed steel mechanical property prediction method based on globally additive model according to claim 1, wherein the microalloyed steel mechanical property prediction model is estimated according to hot rolling process data collected onsite, after the basic form of the steel mechanical property prediction model is determined, in step D; and the cubic smooth spline function is estimated by Back-fitting algorithm, and a specific implementation process of the estimation is as follows: initialization : let m = 0 : ##EQU00010## .alpha. 0 = E ( Y ) = i = 1 n y i n ##EQU00010.2## f 1 m ( X 1 ) = f 2 m ( X 2 ) 
10. The microalloyed steel mechanical property prediction method based on globally additive model according to claim 1, wherein the submodels are verified according to mechanism knowledge and production data, after the mechanical property prediction model is established, in the step E (mathematical concepts).

Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 3, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (“Equilibrium Model of Precipitation in Microalloyed Steels”).
 As per 1, Xu et al. teaches a microalloyed steel mechanical property prediction method based on globally additive model (Abstract, section II), comprising the following steps: 

 
    PNG
    media_image5.png
    219
    384
    media_image5.png
    Greyscale
  
 “The database currently includes 18 different oxide, sulfide, nitride, and carbide precipitates (TiN, TiC, NbN, NbC0.87, VN, V4C3, Al2O3, Ti2 O3, MnO,  MgO, MnS, MgS, SiO2, TiS, Ti4C2S2, AlN, BN, and Cr2N) and 13 different elements (N, C, O, S, Ti, Nb, V, Al, Mn, Mg, Si, B, and Cr)” are classified into “10 groups: (Ti,Nb,V)(C,N), (Al,Ti)O, (Mn,Mg)O, (Mn,Mg)S, SiO2, TiS, Ti4C2S2, AlN, BN, and Cr2N” according to “interaction parameters”, “crystal structures and lattice parameters of the precipitates” and “solubility limits” provided in equation [5]-[9]); 
step B, calculating components and contents of carbonitride precipitation in the microalloyed steel rolling process (section II
    PNG
    media_image6.png
    104
    394
    media_image6.png
    Greyscale
; 

    PNG
    media_image7.png
    170
    387
    media_image7.png
    Greyscale
); 
step C, expressing the mechanical property prediction model of microalloyed steel as an additive form of several submodels according to generalized additive model (“thermodynamic model, equations [1]-[26]); 
step D, estimating the mechanical property prediction model of microalloyed steel (section II C-D, section VI 
    PNG
    media_image7.png
    170
    387
    media_image7.png
    Greyscale
); and 
step E, verifying reliability of the submodels (section IV MODEL VALIDATION). 
As per 3, Xu et al. teaches wherein the step B comprises the following steps: 
step B-1, developing the thermodynamic model in which the components and the contents of the carbonitride precipitation in hot rolling process are capable of being quantitatively calculated based on a multivariate second-phase solid solution and precipitation theory, and considering interactions between the carbonitrides and AlN (section II-D, III-A. Fig. 3); and 

 
As per 10, Xu et al. teaches wherein the submodels are verified according to mechanism knowledge and production data, after the mechanical property prediction model is established, in the step E (section III-A., section VI “MODEL VALIDATION”). 

Allowable Subject Matter
6.	Claims 2 and 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable subject matter:
(Claim 2) “step A-1, classifying influencing factors into four categories of chemical components, process parameters, detection parameters, and abnormal markers, according to metallurgical mechanism, data collection process, and priori knowledge; 
and step A-2, searching for the influencing factors in each of the categories, wherein the step A-2 comprises the following steps: 
step A-2-1, selecting some recognized influencing factors; and 

(Claim 7) “wherein a basic form of the mechanical property prediction model of microalloyed steel is T.sub.S=.alpha.+.SIGMA..sub.j=1.sup.pS.sub.j(X.sub.j) wherein T.sub.S represents the mechanical property parameter of strip, .alpha. is an intercept, S.sub.j() is cubic smooth spline function of each independent variable X.sub.j, and additionally represents 
(Claim 9) “a specific implementation process of the estimation is as follows: initialization : let m = 0 : ##EQU00010## .alpha. 0 = E ( Y ) = i = 1 n y i n ##EQU00010.2## f 1 m ( X 1 ) = f 2 m ( X 2 ) = = f p m ( X p ) = 0 ; ##EQU00010.3## iteration : let m = m + 1 : ##EQU00010.4## R i = Y - .alpha. 0 - j = 1 i - 1 f j m ( X j ) - j = i + 1 p f j m - 1 ( X j ) ##EQU00010.5## f i m ( X i ) = E ( R i | X i ) ; ##EQU00010.6## and end: until E(Y-.alpha..sub.0-.SIGMA..sub.j=1.sup.pf.sub.j.sup.m(X.sub.j)).sup.2 is less than a predetermined positive constant or the number of iterations reaches the preset number.” 

Conclusion
7.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Dai et al. (CN 104694720 B) discloses A Hot Rolling Plate Rolling Mechanical Property Predicting And Judging System.
Bao et al. (CN 101046682 A) discloses Method For Predicting Hot Rolled Nb Band Steel Organization And Mechanical Property.
Gorbachev et al. ("Prediction of the Austenite_Grain Size of Microalloyed Steels Based on the Simulation of the Evolution of Carbonitride Precipitates") disclosesPrediction of the Austenite_Grain Size of Microalloyed Steels on the Simulation of Carbonitride Precipitates.
Bok et al. (“Thermo-mechanical-metallurgical modeling for hot-press forming in consideration of the prior austenite deformation effect.”) discloses Thermo-mechanical-metallurgical modeling or hot-press forming process.

Li et al. ("Modeling deformation resistance for hot rolling based on generalized additive model") discloses a microalloyed steel mechanical property prediction method based on globally additive model.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146